       Case 2:20-cv-02404-PBT Document 10 Filed 07/17/20 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREEM RICE                             :
                                        :
                  Plaintiff             :
                                        :     CIVIL ACTION 20-02404
      v.                                :
                                        :
A.T. CHADWICK, INC                      :
                                        :
And                                     :
                                        :
A.T. CHADWICK, LLC                      :
                                        :
And                                     :
                                        :
L.F DRISCOLL CO., INC.                  :
                                        :
And                                     :
                                        :
JIMMY KRATZ d/b/a                       :
L.F. DRISCOLL, CO., LLC.                :
                                        :
And                                     :
                                        :
RICHARD LIPINSKI d/b/a                  :
L.F. DRISCOLL, CO., LLC                 :
                                        :
And                                     :
                                        :
FRAN SPAUSE                             :
d/b/a L.F. DRISCOLL, CO., LLC           :
                                        :
And                                     :
                                        :
THOMAS WALLS                            :
d/b/a A.T CHADWICK COMPANY, INC         :
also d/b/a A.T. CHADWICK, LLC           :
                                        :
And                                     :
                                        :
VINCENT FITZGERALD                      :
d/b/a L.F. DRISCOLL, CO., LLC           :
                                        :
                                        :
            Case 2:20-cv-02404-PBT Document 10 Filed 07/17/20 Page 2 of 10




SERVICE MASTER ASSURED CLEANING                      :
SERVICES                                             :
                                                     :
                      Defendants                     :


  MEMORANDUM OF LAW IN SUPPORT OF MOTION OF DEFENDANTS A.T.
  CHADWICK COMPANY, INC., A.T. CHADWICK, LLC AND THOMAS WALLS
 MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT FOR FAILURE TO
                          STATE A CLAIM

       Defendants, A.T Chadwick Company, Inc., A.T. Chadwick, LLC and Thomas Walls,

(“Moving Defendants”), by and through their undersigned attorneys, Joseph G. McHale, Esquire,

hereby respectively move to dismiss Plaintiff’s Amended Complaint for failure to state a claim

upon which relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6).


       I.       BACKGROUND

       On July 7, 2020, plaintiff, Kareem Rice (‘Plaintiff”) filed his Amended Complaint

against Moving Defendants A.T Chadwick Company, Inc., A.T. Chadwick, LLC and Thomas

Walls, and others, in which he alleges under COUNT I malicious prosecution, false arrest, false

imprisonment, and analogous Pennsylvania State Law; COUNT II violations of 42 U.S.C. §1981

(Racial Discrimination) and COUNT III violations of 42 U.S.C. §1985 (Civil Conspiracy). See

copy of Plaintiff’s Amended Complaint attached as Exhibit “A.” Plaintiff’s claims arise out of

injuries he allegedly sustained while employed for defendant, L.F. Driscoll, Co., Inc.

(“Defendant Driscoll”) and for his subsequent arrest and prosecution for theft of metal during

said employment.

       Plaintiff alleges in his Amended Complaint that he is African-American and Muslim.

Plaintiff claimed that on or about December 4, 2017, while employed for Defendant, Driscoll,

that he was working on a project for Defendant Driscoll around the location of 1050 Constitution
          Case 2:20-cv-02404-PBT Document 10 Filed 07/17/20 Page 3 of 10




Ave., Philadelphia, PA, 19112. Plaintiff states that he was one of two African-American

employees working on the project.

        About a week after Plaintiff began working for Defendant Driscoll, he claims that his

foreman, Defendant, Jimmy Kratz (“Defendant Kratz”) asked Plaintiff why his pants were above

his ankles. The Plaintiff explained that he was Muslim and that his Muslim customs included

dressing modestly and wearing clothes that remain clean and do not touch the ground.

        Plaintiff claims after he had this conversation with Defendant Kratz, that he began

experiencing a hostile work environment. Plaintiff alleges that defendant Kratz assigned him

more difficult jobs than Mon-Muslim coworkers; made Plaintiff stay late for work causing him

to miss his bus; was denied overtime work and opportunities for advancement. Additionally,

Plaintiff claims that he overheard defendant Kratz state that he Kratz was going to “get rid of this

nigger,” referring to Plaintiff. Plaintiff claims he was subsequently terminated a few weeks later.

        Plaintiff further alleges that Defendant Kratz, while working for Defendant Driscoll had

given his employees permission to scrap metal that was not being used as it would otherwise be

put in the trash. Plaintiff alleges that there was no policy regarding employees scrapping metal at

the project site.

        During the week of February 12, 2018, Defendant Kratz made a phone call to moving

Defendant, Thomas Walls, Project Manager Moving defendant A.T. Chadwick Company, Inc.

and advised him that copper was missing from a storage area were copper piping was kept.

Plaintiff claims that Defendant Kratz, advised Moving Defendant, Thomas Walls that he would

set up a camera in the storage room where the copper was kept. On or about February 16, 2018,

defendant Kratz had cameras set up in the storage room.
         Case 2:20-cv-02404-PBT Document 10 Filed 07/17/20 Page 4 of 10




       On or about February 16, 2018, defendant Kratz told Plaintiff and the only other African-

American employee on the project that they could go into the storage area and take any scrap

metal from there. Plaintiff and the other African-American employee were then captured on

video taking metal from the storage room.

       On or about February 19, 2018, upon coming into work, Plaintiff was questioned by

project foreman, Richard Lipinski, worked for Defendant Driscoll, and asked Plaintiff if he had

taken copper piping. Plaintiff said he did take scrap metal from the storage area because he had

permission to do so from defendant, Kratz. Plaintiff was then told his employment was

terminated and led off the property.

       The alleged theft of copper was reported to the Philadelphia Police Department on or

about February 19, 2018 by Defendant Lipinski, who worked for Defendant Driscoll. Defendant

Lipinski told Ofc. Melissa O’Leary of the Philadelphia Police Department that Plaintiff was

captured on video taking large amounts of copper from Defendant. Plaintiff claims that

Defendant Lipinski knew, but did not tell Officer O’Leary that Plaintiff had permission to

remove the copper.

       Plaintiff claims that in Defendant Lipinski’s investigative interview with the Philadelphia

Police Department that defendant Lipinski advised Detective Sharon Murphy that Plaintiff had

admitted to taking copper from the job site. Plaintiff claims that defendant Lipinski failed to

inform Detective Murphy that Plaintiff told him he had permission to remove the copper.

       In or around March 2018, Plaintiff was informed there was a warrant for his arrest, and

he was criminally charged in regard to the alleged theft. Plaintiff claims he was acquitted on all

charges on January 23, 2019.
         Case 2:20-cv-02404-PBT Document 10 Filed 07/17/20 Page 5 of 10




       In sum, the only allegations against Moving Defendants A.T. Chadwick Company, Inc.

and A.T. Chadwick, LLC are via the alleged actions of its employee Moving Defendant Thomas

Walls. Plaintiff’s only allegations against Moving Defendant Thomas Wall is that he received a

phone call from Defendant Kratz, who worked for Defendant Driscoll, informing him that there

had been theft of metal from a storage area and that Defendant Kratz wanted permission to set up

a camera in an attempt to film any theft, to which Moving Defendant Thomas Walls agreed.

       Plaintiff has raised no allegations that Moving Defendant Thomas Walls or anyone on

behalf of Moving Defendants racially discriminated against Plaintiff based upon his race and

religion. Further, Plaintiff has raised no allegations against Moving Defendant Thomas Walls or

A.T. Chadwick Company, Inc. and A.T. Chadwick, LLC knew of and/or participated in any

communication, matter and/or manner to deprive Plaintiff of any rights as alleged.


       II.     ARGUMENT

                                    A. Motion to Dismiss Standard

       This court should dismiss a complaint pursuant to Rule 12(b)(6) when it finds that the

plaintiff cannot prove any set of facts, consistent with the complaint, which entitles the plaintiff to

relief. Hishon v. King & Spaulding, 467 U.S. 69 (1984). In making this determination, the Court

must accept as true all factual allegations made in the complaint, and all reasonable inferences that

may be drawn from those allegations. Rocks v. Philadelphia, 868 F.2d 644, 645 (3d Cir. 1989).

The Court must view these facts and inferences in the light most favorable to the plaintiff. Id.

However, a “court need not credit a complaint’s ‘bald assertions’ or ‘legal conclusions’ when

deciding a motion to dismiss.” Cuvo v. DeBias, 339 F. Supp. 2d 650, 658 (E.D. Pa. 2004).

      B. Plaintiff’s Claims Against Moving Defendants A.T Chadwick Company, Inc., A.T.
       Chadwick, LLC and Thomas Walls, Based Upon Alleged Violations of the Fourth and
       Fourthteenth Amendment of The Federal Constitution, Should Be Dismissed Because
         Case 2:20-cv-02404-PBT Document 10 Filed 07/17/20 Page 6 of 10




         Moving Defendants A.T Chadwick Company, Inc., A.T. Chadwick, LLC and Thomas
          Walls Are Not State Actors and Committed No Acts to Support Any Such Claims

        Plaintiff alleges in his Complaint under COUNT I malicious prosecution, false arrest,

false imprisonment, and analogous Pennsylvania State Law allegations against Moving

Defendants. Plaintiff’s claims against Moving Defendants for alleged violations of both state

and federal law are legally deficient because they are not state actors.

        It is well settled that only a state actor can violate an individual’s rights under the Fourth

and Fourteenth Amendment to the United States Constitution and Article I, § 8 of the

Pennsylvania Constitution. See United States v. Jacobsen, 466 U.S. 109, 114-15 (1984) (Fourth

Amendment violation requires a showing of state action); Hand v. BankOne, No. Civ. A. 03-

4022, 2003 WL 22078022, at *2 (E.D. Pa. Sept. 9, 2003) (granting a motion to dismiss a claim

against bank for alleged violation of the Fourth Amendment because “[t]he Fourth Amendment

protections, however, only protect against government action, not private action”) (Kelly, J.);

Lugar v. Edmondson Oil Co., 457 U.S. 922, 929 (1982) (state action is required to trigger the

protections of the Fourteenth Amendment); Commonwealth v. Elmobdy, 823 A.2d 180, 183-84

(Pa. Super. Ct. 2003).

        Plaintiff’s complaint does not allege that Moving Defendants, consisting of private

business entities and individual, is a state actor, nor does he allege any facts that indicate in any

way that Moving Defendants are state actors. Importantly, Plaintiff has alleged no facts to

support that Moving Defendants acted or failed to act in any way that supports Plaintiff’s claims

under Count I. The only allegation against Moving Defendants is that Moving Defendant Walls

gave permission to Defendant Driscoll to set up a security camera for theft detection in a storage

area.
         Case 2:20-cv-02404-PBT Document 10 Filed 07/17/20 Page 7 of 10




       Plaintiff alleges no facts that Moving Defendants committed any acts to report Plaintiff’s

alleged theft to Police, that they knowingly provided false information in support of Plaintiff’s

arrest and prosecution and thus, Plaintiff’s federal and state law claims for false arrest,

imprisonment and prosecution are legally deficient against Moving Defendants and should be

dismissed with prejudice.

     C. Plaintiff’s Amended Complaint Against Moving Defendants Should Be Dismissed for
        Failure of the Requirement of Personal Involvement in the Challenged Action Against
                                        Moving Defendants

       The civil rights claims cannot proceed against the individual defendants under §1983

unless Plaintiff alleges that each defendant personally violated his federal rights, actively and

intentionally assisted in the violation, or actually knew that someone else was violating his rights

and acquiesced in that violation. Evancho v. Fisher, 423 F.3d 347, 353-54 (3d Cir. 2005) (dismissal

affirmed where complaint failed to allege that the defendant had personal, contemporaneous

knowledge of or specifically directed the events giving rise to the lawsuit, and alleged that the

defendant was personally involved based solely on his supervisory position); Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988); Gay v. Petsock, 917 F.2d 768, 771 (3d Cir.

1990). Moreover, liability cannot be predicated solely on the operation of respondeat superior.

Rode, 845 F.2d at 1207.

       Plaintiff’s allegations against Moving Defendant Project Supervisor Thomas Walls amount

to taking a phone call and giving Defendant Kratz permission to set up a security camera. That is

insufficient to meet the personal involvement requisite for civil rights claims.

       Further, Plaintiff alleges no facts whatsoever that Moving Defendant Thomas Walls and/or

anyone from Moving Defendants A.T. Chadwick Company, Inc. and A.T. Chadwick LLC. acted

knowingly and/or in any manner and/or actively participated to violate Plaintiff’s rights under any
         Case 2:20-cv-02404-PBT Document 10 Filed 07/17/20 Page 8 of 10




of the federal and state law and constitutional claims of Plaintiff’s Amended Complaint.

     D. Plaintiff’s Claims Alleges No Facts Against Moving Defendants That They Acted in
                Any Manner To Conspire in Violation of 42 Sections 1985 and 1981

       Plaintiff’s conspiracy claim under 42 U.S.C. § 1985(3) should also be dismissed. To state

a claim for conspiracy in violation of § 1985(3), a plaintiff must allege: (1) a conspiracy; (2)

motivated by a racial or class-based discriminatory animus designed to deprive, directly or

indirectly, any person or class of persons to the equal protection of the laws; (3) an act in

furtherance of the conspiracy; and (4) an injury to person or property or deprivation of any right

or privilege of a citizen of the United States. Startzell v. City of Philadelphia, 2007 WL 172400.

Thus, under § 1985(3), a Plaintiff must not only prove the existence of a conspiracy, but that it was

motivated by racial animus, and that there was a deprivation of a right, which Plaintiff cannot do.

       When asserting a conspiracy, a plaintiff must allege “specific factual allegations of

combination, agreement, or understanding among all or between any of the defendants to plot,

plan, or conspire to carry out the alleged chain of events ... Only allegations of conspiracy which

are particularized, such as those addressing the period of the conspiracy, the object of the

conspiracy, and certain other actions of the alleged conspirators taken to achieve that purpose with

be deemed sufficient.” Marchese v. Umstead, 110 F. Supp. 2d 361 at 371 (E.D. Pa. 2000) (internal

citations omitted).

       Plaintiff’s Amended Complaint lacks the requisite specificity necessary to demonstrate the

existence of a conspiracy. Plaintiff alleges no facts that Moving Defendants took any actions and/or

participated in any racial discrimination, acted in consort with Co-defendants to conspire to violate

any of Plaintiff’s federal and/or states’ rights. Pursuant to Federal Rule 12(b)(6), this Court need

not consider legal conclusions alleged as facts without any support. See Mindbridge.com, Inc. v.

Testa, No. 06-4985, 2007 WL 2108555, at *1-2 (E.D. Pa. July 19, 2007) (explaining “factual
          Case 2:20-cv-02404-PBT Document 10 Filed 07/17/20 Page 9 of 10




allegations must be enough to raise a right to relief above the speculative level on the assumption

that all of the complaint’s allegations are true”). As a result, because Plaintiff has failed to assert

specific factual allegations of a conspiracy motivated by racial animus against Moving Defendants

which rise above mere speculation, and because no constitutional right has been violated, Plaintiff

cannot establish the essential elements of a § 1985(3) conspiracy claim.

         In order to assert a violation of 42 USC §1981, Plaintiff must establish: (1) Plaintiff is a

racial minority; (2) an intent to discriminate on the basis of race by the defendant; and (3) the

discrimination concerns one of the enumerated activities of Section 1981 (i.e., make and enforce

contracts). Cummings v. Citizens Bank, No. 07-1164, 2008 WL 53272, at *2 (E.D. Pa. Jan. 3,

2008). As Plaintiff states in the Amended Complaint that he is African-American, Plaintiff

satisfies the first element. However, Plaintiff cannot satisfy the second element, establishing an

intent by the Moving Defendants to discriminate on the basis of race based upon the lack of any

allegations to support such claims against Moving Defendants. See Bailey, 2005 WL 2012024, at

*5 (citing Ackaa v. Tommy Hilfiger Co., No. 96-8262, 1998 WL 136522, at *3 (E.D. Pa. Mar. 24,

1998).

         III.   CONCLUSION

         Plaintiff’s claims as asserted against Moving Defendants, should be dismissed as they are

all legally insufficient. Plaintiff’s own pleading of the facts fails to establish any violation of

Plaintiff’s Fourth and Fourteenth Amendment claims, and Plaintiff’s state law claims for false

arrest, false imprisonment and malicious prosecution. Plaintiff also does not allege deprivation of

a constitutional or statutory right. Moreover, Plaintiff’s allegations are not sufficient to show that

Moving Defendants, acted under color of law or that their conduct was fueled by racial animus.

Finally, Plaintiff fails to allege any facts in support that Moving Defendants knowingly
        Case 2:20-cv-02404-PBT Document 10 Filed 07/17/20 Page 10 of 10




participated and/or in any manner racially discriminated against Plaintiff or conspired in violation

of 42 USC Section 1985(3) in support of violating Plaintiff’s rights under 42 USC Section 1981.

Consequently, Plaintiff’s Amended Complaint should be dismissed in its entirety.

       WHEREFORE, Moving Defendants, respectfully request that this Honorable Court grant

the instant Motion and enter the attached Order dismissing all claims against them.

                                      WILLIAM J. FERREN & ASSOCIATES

                              BY:     /s/Joseph G. McHale, Attorney at Law
                                      Attorney for Defendants, A.T. Chadwick, Inc., A. T.
                                      Chadwick, LLC and Thomas Walls, d/b/a A.T. Chadwick,
                                      Company, Inc., also, d/b/a A.T. Chadwick, LLC.
                                      Post Office Box 2903
                                      Hartford, CT 06104-2903
                                      267-675-3021
                                      jmchale@travelers.com

Date: 7/17/2020
